Order entered January 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01413-CV

    LAKEPOINTE PHARMACY #2, LLC, RAYMOND AMAECHI, AND VALERIE
                       AMAECHI, Appellants

                                               V.

PM FORNEY MOB, LP, PM REALTY GROUP LP, WRAM INVESTMENTS, RICHARD
                ALLEN, AND RICHARD SPIRES, Appellees

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 96367-422

                                           ORDER
       Before the Court is court reporter Donna R. Gehl’s request she not be ordered to file the

reporter’s record because appellants have not requested it. We GRANT the request to the extent

that we will, by separate order, submit the appeal without the reporter’s record unless appellants

file, no later than January 30, 2017, written verification they have requested the record and paid

or made arrangements to pay the reporter’s fee. See TEX. R. APP. P. 37.3(c).




                                                      /s/   CRAIG STODDART
                                                            JUSTICE